Citation Nr: 0628786	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected chondromalacia patella of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision by which the 
RO denied an increased rating for the veteran's service-
connected right knee disability, then rated 10 percent 
disabling, and denied an increased rating for the veteran's 
left knee disability, then rated zero percent disabling.  

By June 1999 rating decision, the RO awarded an increased 
rating of 20 percent for the veteran's service-connected 
right knee disability and an increased rating of 10 percent 
for his service-connected left knee disability, effective 
from the date of receipt of the veteran's claim of increase 
in September 1993.  However, the issues of entitlement to 
increased ratings for the veteran's service-connected knee 
disabilities remain before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In September 2003, the veteran testified at a hearing before 
the undersigned at the RO.  

Thereafter, in March 2004, the Board remanded the issues on 
appeal to the RO for further procedural and evidentiary 
development.  At that time, the Board referred the issue of 
entitlement to a total disability rating due to individual 
unemployability (TDIU) to the RO for initial adjudication.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board 
reminds the RO to take appropriate action regarding the TDIU 
claim.


FINDING OF FACT

The veteran failed, without good cause, to report for or to 
undergo a VA examination which was scheduled to evaluate his 
service-connected right and left chondromalacia patella.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an evaluation in excess of 20 
percent for the veteran's service-connected chondromalacia 
patella of the right knee is denied based on the veteran's 
failure to report for a scheduled VA medical examination.  38 
C.F.R. § 3.655 (2005).

2.  The claim of entitlement to an evaluation in excess of 10 
percent for the veteran's service-connected chondromalacia 
patella of the left knee is denied based on the veteran's 
failure to report for a scheduled VA medical examination.  38 
C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in April 2002, April 2004, and November 2005 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notices 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  The veteran has received appropriate notice as to 
elements (2), (3), and (4).  With respect to element (5), 
effective date, the Board finds that such matter is rendered 
moot in light of the Board's decision below in which the 
claims are denied.  No effective dates will be assigned.  

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letters he received.  In that regard, because 
the rating decision on appeal which denied the veteran's 
claims was dated prior to the enactment of VCAA, the veteran 
obviously could not have received a pre-decision VCAA notice.  
The Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran for several reasons.  The 
VCAA notices were provided by the RO prior to the transfer 
and certification of the veteran's case to the Board.  It is 
also noted that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA medical records.  The RO also made 
several requests for records from the Social Security 
Administration (SSA).  In March 2006, SSA indicated that it 
had no records pertaining to the veteran.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  As explained below, however, the 
veteran was scheduled for a VA medical examination in April 
2004 for which he failed to appear.  Earlier that month, he 
was apprised of the consequences of failing to appear for a 
scheduled VA medical examination.  He was subsequently 
advised in an April 2005 letter from the RO that he missed 
his examination and to arrange for one to be rescheduled 
within 30 days.  He did not respond within 30 days or 
otherwise.  The Board, therefore, finds that VA has made 
every effort to arrange an examination, which is not possible 
without the veteran's cooperation.  The Board concludes that 
based on the veteran's lack of cooperation during the past 
several years, an additional attempt to schedule a medical 
examination would be of no use, and need not be accomplished.  
Indeed, the Court has held that VA's duty to assist in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Law and Regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran's claims for entitlement to 
increased ratings for his service-connected right and left 
knee disabilities must be denied under the provisions of 38 
C.F.R. § 3.655.  

Because the disabilities in question herein were last 
evaluated in May 2002 and because the veteran testified at 
his September 2003 hearing that his service-connected 
bilateral knee disabilities had increased in severity since 
then, the Board, in its March 2004 remand, asked that the RO 
schedule a VA orthopedic examination to evaluate the current 
condition of the veteran's knees.  The Board notes that 
fulfillment of VA's statutory duty to assist includes the 
administration of a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment so that the evaluation of the claimed 
disability is a fully informed one.  See Green v. Derwinsky, 
1 Vet. App. 121 (1991).

The requested examination was scheduled to take place in 
April 2004.  The veteran failed to appear.  He has not 
provided any adequate reason or good cause for his failure to 
report for the examination.  In April 2005, the RO sent the 
veteran a letter indicating that he failed to report for his 
April 2004 medical examination.  The veteran was advised to 
contact the RO within 30 days if he wished for an examination 
to be "re-requested."  The veteran did not respond.

There is no correspondence from the veteran or other record 
that would explain his failure to report for the examination 
or that would explain his lack of response to the RO's April 
2005 letter.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" (see 38 C.F.R. § 3.158(b) (2005)), or "good 
cause" (see 38 C.F.R. § 3.655) for failing to report for a 
scheduled examination.  In this case, as discussed above, 
because the veteran has provided no reason for his failure to 
report or for his failure to arrange another examination when 
given the opportunity, he has in fact provided no "adequate 
reason" or "good cause" for his failure to report to be 
examined when VA so requested.

The facts in this case are clear.  The veteran failed to 
report for a VA examination that was scheduled by the RO.  No 
good cause or adequate reason has been demonstrated for his 
failure to appear or to be examined.  38 C.F.R. § 3.655 
provides that when an examination is scheduled in conjunction 
with a claim for increase or any original claim other than an 
original compensation claim, the claim shall be denied.  The 
claims for increased ratings for chondromalacia patella of 
the right knee and for chondromalacia patella of the left 
knee are therefore denied.  See 38 C.F.R. § 3.655.

Additional Matter

The Board is aware of due process concerns that may arise in 
connection with cases, such as this, in which a veteran's 
claims are being denied based on his failure to adhere to VA 
regulations rather than the Board considering evidentiary 
merits of the issue on appeal.  Cf. Swan v. Brown, 9 Vet. 
App. 450 (1996) and cases cited therein.  In this case, for 
the reasons stated below and in the VCAA section above, the 
Board believes that any due process concerns have been 
satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The United States Postal Service confirmed that the veteran's 
mail was delivered to the address used for the above 
referenced notices, and he was explicitly advised of the 
consequences of failing to report for a VA medical 
examination.  Furthermore, he was undeniably apprised of his 
failure to report and was given the opportunity to reschedule 
another medical examination.  He responded to a March 2006 
supplemental statement of the case, which was sent to the 
same address as the other notices.  The veteran failed 
without good cause to comply with VA's request that he report 
for examination.  His claims are denied.


ORDER

The appeal is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


